DETAILED ACTION
This action is in response to the amendment filed on 8/25/2022 which was filed in response to the Non-Final Rejection dated 6/8/2022.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.
New grounds of rejection are presented in this Office action which were not necessitated by applicant's amendment.  Accordingly, this action is Non-Final.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “a first part a second part” in line 9 on page 15 should be “a first part and a second part”.  The sentence “This arrangement allows connecting the first part to the second part via the main surfaces of the first part and the second part which have not been processed to remove material to reduce the thickness bonding may be improved” in lines 13-15 on page 15 should be rephrased as “This arrangement allows for improved bonding by connecting the first part to the second part via the main surfaces of the first part and the second part which have not been processed to remove material to reduce the thickness.”
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  “comprises” should be “comprise” in both instances in line 3.  Appropriate correction is required.

Terminal Disclaimer
The terminal disclaimer filed on 8/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/284,988 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-7, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al (JP 11-117171A).
Regarding claim 6, Fujimoto discloses a method for manufacturing a connecting mat in which a fiber mat composed of a reinforcing fiber and a thermoplastic resin fiber is connected and a connecting mat thereof [page 6, lines 1-3]. The edges of fiber mats are reduced in thickness by half in order to connect the edge parts of adjacent fiber mats to form overlap joints [page 7, Means to Solve the Problem section through top of page 8]. In one method, the thickness of the edges is adjusted/reduced by adjusting the material supply speed/rate of the fiber mat and/or the molding speed [pg 8, 2nd full paragraph] [pg 12, first full paragraph]. Laminate mat 9 is formed by piling up mat 9a on mat 9b via spraying [page 11 through top of page 12] [Fig. 2].

    PNG
    media_image1.png
    169
    278
    media_image1.png
    Greyscale

Mats 9a and 9b are intertwined via needling and the intertwined mat 14 is cut in an arbitrary position of intermediate part 14a to form two fibrous laminates having reduced thickness edge portions [pg 12, 2nd full paragraph] [Figs. 4a, 4b].

    PNG
    media_image2.png
    353
    317
    media_image2.png
    Greyscale

The edge parts of adjacent fibrous mats are overlaid and the mats are needled together to form a uniform connected mat [page 12, bottom through top of page 13] [Fig. 5].

    PNG
    media_image3.png
    380
    315
    media_image3.png
    Greyscale

In another method, a film 18 is interposed between mats 9a and 9b to form laminate 9’ [page 13, final paragraph] [Fig. 7]. Laminate 9’ is subsequently cut in a direction orthogonal to the length of the laminate, mat 9a and 9b bordering on the interposed film are torn off, and reduced thickness edge part 14b is formed when the laminate is cut [page 14, 2nd paragraph].

    PNG
    media_image4.png
    177
    284
    media_image4.png
    Greyscale

The same intertwined mat 14 as Fig. 5 is obtained when the edge parts 14b are superposed/overlapped [page 14, 2nd paragraph]. Inventive example 3 corresponds to the method using an intervening film [page 16, Example 3]. Film 18 is interposed between mats 9a and 9b to form laminate 9’ and laminate 9’ is subsequently subjected to needling/intertwinement to form intertwinement mat 14 [id]. Edge part 14b is formed after cutting intertwinement mat 14 and the two intertwined mats are connected by needle punching the overlapping part (A nonwoven carrier material, obtained by the method according to claim 1, comprising at least a first part having a thickness and a second part having a thickness, wherein the first part and the second part each comprise at least a first and a second thermoplastic fiber layer, wherein the first part and the second part are connected with each other via a connecting area to form the nonwoven carrier material, wherein the first part and the second part form together a form-fit connection in the connecting area) [page 16, last paragraph]. Examiner’s note: method claim 1 recites “A method for connecting a nonwoven carrier material comprising a first part having a thickness and a second part having a thickness, wherein the first part and the second part comprise at least a first and a second thermoplastic fiber layer, wherein part of the thickness of the first part A and part of the thickness of second part B is removed to form the first thermoplastic fiber layer and the second thermoplastic fiber layer in such a way that the first part and the second part form together a form-fit connection in the connecting area.” The claimed “first part” and “second part” can correspond to the left and right portions of the aforementioned intertwinement mat 14 (i.e., needled mat 9’ in Fig. 7 above).
Regarding claim 7, Fujimoto discloses an embodiment of an intertwined mat 14 who length of the edge part 14b is 30 cm (The nonwoven carrier material according to claim 6, wherein the length of the first thermoplastic fiber layer of the first part differs by at least 0.5 cm from the length of the second thermoplastic fiber layer of the first part and the length of the first thermoplastic fiber layer of the second part differs by at least 0.5 cm from the length of the second thermoplastic fiber layer of the second part)  [page 16, Example 3]. The intertwinement mat has a length of 100 m with a 3m length l for the reduced thickness region [page 15, Ex. 1]. The edge part 14b of length 30 cm is formed by cutting [page 16, final paragraph]. Examiner’s note: it is evident from the foregoing that the outer edges of the joined mats (i.e. ends opposite to the reduced thickness ends) have flat ends and therefore the limitation “whereby the sum of the length of the first thermoplastic fiber layer of the first part and the length of the first thermoplastic fiber layer of the second part is equal to the sum of the length of the second thermoplastic fiber layer of the first part and the length of the second thermoplastic fiber layer of the second part”.
Regarding claim 9, Fujimoto discloses that since the entire mat is subjected to needle punching (i.e., both the connecting region and the non-connecting regions), the composition of the connecting part and the non-connecting parts are the same [page 13, 2nd paragraph and page 14, 2nd paragraph]. Examiner’s note: the average weight is a function of the composition and therefore the average weight of the connecting area is the same as that of the non-connecting area (The nonwoven carrier material of claim 6, wherein the average weight of the connecting area differs by at most 20 wt.% from the average weight of the nonwoven carrier material excluding the connecting area).
Regarding claim 15, see Fig. 5 above. The joint extends perpendicularly to the longitudinal direction of the fibrous mat (The nonwoven carrier material according to claim 6, wherein the connecting area extends perpendicularly or in an angle to the main extension direction (arrow X) of the nonwoven carrier material).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al as applied to claim 6 above, and further in view of Fujimoto et al (JP 11-117171A).
Regarding claim 8, the limitations of claim 6 have been set forth above. Fujimoto further discloses that the connection part can have the same thickness as another part by making the thickness of the edge part 14b half of the thickness of the laminate mat 9 [page 13, 2nd paragraph]. The connected mat has a uniform thickness along its longitudinal direction [page 14, 2nd paragraph]. The inventive examples use a laminate mat 9 having a thickness of 7 mm on average [page 15, Ex. 1]. 
Fujimoto is silent with regard to the specific thickness variation along the longitudinal direction of the connected mat. 
As to the claimed thickness variation, the examiner notes that the prior art generally teaches the claimed invention (the nonwoven carrier of claim 6 having a uniform thickness) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  The level of precision of the term “uniform thickness” is not provided in the cited prior art, however, the use of this term to refer to the thickness along the connected mat’s longitudinal direction in conjunction with embodiments having a 7 mm average thickness reasonably implies that the thickness variation along the longitudinal direction of the mat is less than approximately 0.15 mm as claimed. Since the prior art discloses that the connected mat has a uniform thickness along its longitudinal direction, the examiner believes the claimed properties are either anticipated or highly obvious (The nonwoven carrier material according to claim 6, wherein the thickness variation of the nonwoven carrier material measured perpendicular (arrow Y) to the main extension area (arrow X) of the nonwoven carrier material is less than approximately 0.15 mm).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al as applied to claim 6 above, and further in view of Van Der Zijpp (WO 2015/018582A1).
Regarding claim 10, the limitations of claim 6 have been set forth above. Fujimoto further discloses that the connection part can have the same thickness as another part by making the thickness of the edge part 14b half of the thickness of the laminate mat 9 [page 13, 2nd paragraph]. The connected mat has a uniform thickness along its longitudinal direction [page 14, 2nd paragraph].
Fujimoto is silent with regard to the presence of a scrim layer.
Van Der Zijpp (VDZ) discloses carrier materials suitable as a carrier for vinyl floor coverings [page 1, lines 6-7]. An object of the invention is to provide a carrier material for vinyl floor covering comprising a nonwoven layer containing thermoplastic fibers, which prevents, or at least reduces, the formation of surface defects in vinyl floor coverings, which may include wrinkles or printing defects resulting from an uneven surface [page 3, lines 7-10]. The presence of scrim in the carrier prevents, or at least reduces, the formation of wrinkles [page 3, lines 13-14]. The carrier comprises one or more layers of nonwoven fibrous layers and/or scrim [page 4, lines 17-18]. In one embodiment, the scrim is located in between (embedded) two nonwoven layers of fibers [page 4, line 30 through page 5, line 2]. A general demand to carriers for (cushioned) vinyl floor coverings is sufficient surface regularity, i.e. a sufficiently even thickness over the surface of the carrier, necessary to apply the impregnation layer regularly over the full width of the carrier [page 4, lines 4-7].
Fujimoto is analogous because it discloses fibrous mats with lap joints.
Van Der Zijpp is analogous because it discloses nonwoven carrier materials for vinyl floor coverings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form lap joints between Van Der Zijpp’s carriers using Fujimoto’s method.  One of ordinary skill in the art would have been motivated to form such joints between the carriers because this would lead to a more uniform thickness across the connected carriers. Van Der Zijpp discloses the desirability of surface regularity (see above) and Fujimoto discloses methods of forming lap joints of fibrous laminates having uniform thickness along its longitudinal direction. Examiner’s note: in this case, the first and second thermoplastic fiber layers of both the claimed first and second parts correspond to Van Der Zijpp’s sandwiching nonwoven layers of adjacent carriers (The nonwoven carrier material according to claim 6, wherein a scrim is arranged between the at least first and second thermoplastic fiber layers of the first part and second part). Van Der Zijpp discloses that the nonwoven layer of fibers can be composed of thermoplastic fibers [page 7, lines 15-23].
Regarding claim 11, the limitations of claim 9 have been set forth above. VDZ further discloses that the scrim can comprise glass yarns or other high modulus yarns having a modulus of at least 25 GPa (The nonwoven carrier material according to claim 10, wherein the scrim is made of glass fibers or high modulus fibers of at least 5 GPa) [page 5, lines 17-25].
Regarding claim 12, VDZ discloses that the nonwoven layers can comprise two types of mono-component fibers or bicomponent fibers (The nonwoven carrier material according to claim 6, wherein the at least first and second thermoplastic fiber layers of the first part and the second part comprise two types of mono-component fibers or comprise bi-component fibers) [page 8, line 24 through page 9, line 18]. 
Regarding claim 13, VDZ discloses that the two types of mono-component fibers can each be composed of polymer of different chemical construction having a different melting point (The nonwoven carrier material according to claim 12, wherein the two types of mono-component fibers are composed of polymers of different chemical construction having different melting points) [page 8, lines 24-27].
Regarding claim 14, VDZ discloses that the bicomponent fibers are fibers composed to two polymers of different chemical construction and in a preferred embodiment the melting points of the two polymers building the bicomponent fibers differ (The nonwoven carrier material according to claim 12, wherein the bi-component fibers are composed of two polymers of different chemical construction having different melting points) [Page 9, line 3-10].

Response to Arguments
Applicant's arguments on pages 15-18, with regard to claims 6-7, 9, and 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al (JP 11-117171A) have been fully considered but they are not persuasive. Applicant argues that Fujimoto fails to disclose the method steps of claim 1 (upon which claim 6 depends) since Fujimoto’s cutting/removal process occurs on an unconsolidated web of fibers which should not be considered a nonwoven carrier material whereas the present invention requires removal from consolidated/nonwoven materials. Applicant argues that such a difference in process would result in structural differences in the product.
Examiner’s response: The Examiner first notes that the method steps of claim 1 do not require removal from a nonwoven carrier material. Claim 1 recites: “A method for connecting a nonwoven carrier material comprising a first part having a thickness and a second part having a thickness, wherein the first part and the second part comprise at least a first and a second thermoplastic fiber layer, wherein part of the thickness of the first part A and part of the thickness of second part B is removed to form the first thermoplastic fiber layer and the second thermoplastic fiber layer in such a way that the first part and the second part form together a form-fit connection in the connecting area.” The claimed first part and second part do not necessarily have to be nonwoven carrier materials prior to the claimed removal step. Therefore, assuming arguendo, that Fujimoto only discloses cutting/removal from an unconsolidated web (i.e., not a nonwoven material as Applicant contends), Fujimoto’s process still meets the claimed method steps. Also see the new rejection above.
Secondly, Fujimoto discloses cutting of a needled/consolidated web. Film 18 is interposed between mats 9a and 9b to form laminate 9’ and laminate 9’ is subsequently subjected to needling/intertwinement to form intertwinement mat 14 [page 16, Example 3]. Edge part 14b is formed after cutting intertwinement mat 14 and the two intertwined mats are connected by needle punching the overlapping part [page 16, last paragraph]. According to Applicant, consolidation is carried out by either mechanically intermingling, chemically adhering or thermally fusing the fibers [page 16 of remarks]. In this case, Fujimoto discloses mechanical intermingling via needling and therefore Fujimoto’s intertwined mat 14 corresponds to a nonwoven carrier material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781